Title: To James Madison from William Ray, 27 July 1812
From: Ray, William
To: Madison, James


Elizabethtown, Essex County, N. Y. July 27, 1812
Permit me, Sir, without unnecessary apologies, to tender my services to the United States, in any station that may make provision for myself and a small family.
I must confess that my patriotism is not unmixed with selfish views—my circumstances are indigent, and amidst these barren mountains, I find it difficult to subsist, with the strictest industry and frugality. I have suffered every thing but death itself in the service of my country, and am willing to expose myself again, rather than remain in my present state of want. I hold no office, at present, but that of county magistrate, and have no employment but that of an Editor to a newspaper, devoted, Sir, to your interest; the profits of which scarcely affoard me decent support. If there is any office or employment at your disposal, I most humbly solicit your assistance. If not, a small pecuniary donation would not be rejected. As I am unable to labor, this might aid me in my present business, and perhaps not injure the cause I have espoused. I should, however, prefer some appointment, like that of paymaster or quartermaster. You doubtless remember the Book I sent you.
Judge Pond, our representative to congress, will, probably, write to you on my account. My last request is, Sir, that I may not linger in suspense for an answer. I am, Sir, with due Consideration & Respect, Your most obedient humble Servant,
William Ray.
